Order denying the motion of the judgment creditor (1) to remove the receiver appointed in this foreclosure action in so far as it affects the business of the defendant; (2) to direct the receiver to deliver to the receiver in supplementary proceedings all the funds in his possession which have resulted from the running or liquidation of the defendant’s business, or (3) to direct the receiver to turn over to the receiver in supplementary proceedings assets sufficient to satisfy the appellant’s judgment, affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.